
	
		II
		Calendar No. 314
		112th CONGRESS
		2d Session
		S. 1142
		[Report No. 112–145]
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Tester (for himself,
			 Ms. Murkowski, Mr. Reid, and Mr.
			 Begich) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		
			February 7, 2012
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To promote the mapping and development of United States
		  geothermal resources by establishing a direct loan program for high risk
		  geothermal exploration wells, to amend the Energy Independence and Security Act
		  of 2007 to improve geothermal energy technology and demonstrate the use of
		  geothermal energy in large scale thermal applications, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Geothermal Exploration and Technology
			 Act of 2011.
		2.Geothermal exploratory
			 drilling loan program
			(a)DefinitionsIn
			 this section:
				(1)FundThe
			 term Fund means the Geothermal Investment Fund established under
			 subsection (h).
				(2)ProgramThe
			 term program means the direct loan program for high risk
			 geothermal exploration wells established under this section.
				(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(b)EstablishmentThe Secretary
			 shall establish a direct loan program for high risk geothermal exploration
			 wells.
			(c)ApplicationsAn
			 applicant that seeks to receive a loan under the program may submit to the
			 Secretary an application for the loan at such time, in such form, and
			 containing such information as the Secretary may prescribe.
			(d)Project
			 criteria
				(1)In
			 generalIn selecting applicants for loans under this section to
			 carry out projects under the program, the Secretary shall consider—
					(A)the potential for
			 unproven geothermal resources that would be explored and developed under a
			 project;
					(B)the expertise and
			 experience of an applicant in developing geothermal resources; and
					(C)the importance of
			 the project in meeting the goals of the Department of Energy.
					(2)PreferenceIn
			 selecting applicants for loans under this section to carry out projects under
			 the program, the Secretary shall provide a preference for
			 previously unexplored,
			 underexplored, or unproven geothermal resources in a variety of geologic and
			 geographic settingsprojects likely to lead to successful new
			 geothermal development leading to electricity production.
				(e)Data
			 sharingData from all exploratory wells that are carried out
			 under the program shall be provided to the Secretary and the Secretary of the
			 Interior for use in mapping national geothermal resources and other uses,
			 including—
				(1)subsurface
			 geologic data;
				(2)metadata;
				(3)borehole
			 temperature data; and
				(4)inclusion in the
			 National Geothermal Data System of the Department of Energy.
				(f)Administration
				(1)Cost
			 share
					(A)In
			 generalThe Secretary shall determine the cost share for a loan
			 made under this section.
					(B)Higher
			 risksThe Secretary may base the cost share percentage for loans
			 made under this section on a sliding scale, with higher Federal shares awarded
			 to projects with higher risks.
					(2)Number of
			 wellsThe Secretary shall determine the number of wells for each
			 selected geothermal project for which a loan may be made under this
			 section.
				(3)Unproductive
			 projectsThe Secretary may grant further delays or dispense with
			 the repayment obligation on a demonstration that a selected geothermal project
			 is unproductive.
				(g)Loan
			 repayment
				(1)CommencementThe
			 recipient of a loan made under this section for a geothermal facility shall
			 commence repayment of the loan beginning on the earlier of—
					(A)the date that is
			 4 years after the date the loan is made; or
					(B)the date on which
			 the geothermal facility enters into commercial production.
					(2)Term
					(A)In
			 generalExcept as provided in subparagraph (B), the term of a
			 loan made under this section shall be 4 years beginning on the applicable loan
			 repayment commencement date under paragraph (1).
					(B)ExtensionThe
			 Secretary may extend the term of a loan under this section for not more than 4
			 years.
					(3)Use of loan
			 repaymentsAmounts repaid on loans made under this section shall
			 be deposited in the Fund.
				(h)Geothermal
			 Investment Fund
				(1)Establishment
			 of FundThere is established in the Treasury of the United States
			 a fund to be known as the Geothermal Investment Fund, to be
			 administered by the Secretary, to be available without fiscal year limitation
			 and not subject to appropriation, to carry out this section.
				(2)Transfers to
			 FundThe Fund shall consist of such amounts as are appropriated
			 to the Fund under subsection (j).
				(2)Transfers to
			 FundThe Fund shall consist of—
					(A)such amounts as are
			 appropriated to the Fund under subsection (j); and
					(B)amounts repaid on loans
			 under subsection (g)(3).
					(3)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purpose
			 described in paragraph (1).
				(4)Annual
			 reports
					(A)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2012, the Secretary of Energy shall submit to the
			 the Committee on Energy and Natural Resources of the Senate and the Committee
			 on Energy and Commerce of the House of Representatives a report on the
			 operation of the Fund during the fiscal year.
					(B)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
						(i)A
			 statement of the amounts deposited into the Fund.
						(ii)A
			 description of the expenditures made from the Fund for the fiscal year,
			 including the purpose of the expenditures.
						(iii)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
						(iv)A
			 statement of the balance remaining in the Fund at the end of the fiscal
			 year.
						(i)GuidelinesNot later
				(1)In
			 generalNot later than 180 days after
			 the date of enactment of this Act, the Secretary shall
			 developissue guidelines for the
			 implementation of the program.
				(2)AdministrationThe
			 guidelines shall—
					(A)specify—
						(i)the terms and conditions
			 that would require a higher or lower level of cost sharing under this
			 section;
						(ii)the conditions under
			 which the Secretary will allow loan modifications or forgiveness in cases in
			 which a well cannot be used for production or injection; and
						(iii)the information
			 necessary to provide a loan applicant with certainty about application of
			 subsection (f), including the level of cost and risk that the applicant and the
			 Secretary will assume; and
						(B)require that—
						(i)loans be provided under
			 this section only after the developer has committed the share of the developer
			 for expenditures for drilling costs; and
						(ii)loans for successful
			 wells shall to be repaid by the developer within a 10-year period.
						(j)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary for each of fiscal years 2012
			 through 2021.
			3.Large-Scale
			 Geothermal EnergyTitle VI of
			 the Energy Independence and Security Act of 2007 is amended by inserting after
			 section 616 (42 U.S.C. 17195) the following:
			
				616A.Large-Scale
				Geothermal Energy
					(a)FindingsCongress finds that—
						(1)the Geothermal
				Technologies Program of the Office of Energy Efficiency and Renewable Energy of
				the Department has included a focus on direct use of geothermal energy in the
				low-temperature geothermal energy subprogram (including in the development of a
				research and development plan for the program);
						(2)the Building
				Technologies Program of the Office of Energy Efficiency and Renewable Energy of
				the Department—
							(A)is focused on the
				energy demand and energy efficiency of buildings; and
							(B)includes
				geothermal heat pumps as a component technology in the residential and
				commercial deployment activities of the program; and
							(3)geothermal heat
				pumps and direct use of geothermal energy, especially in large-scale
				applications, can make a significant contribution to the use of renewable
				energy but are underrepresented in research, development, demonstration, and
				commercialization.
						(b)PurposesThe purposes of this section are—
						(1)to improve the
				components, processes, and systems used for geothermal heat pumps and the
				direct use of geothermal energy; and
						(2)to increase the
				energy efficiency, lower the cost, increase the use, and improve and
				demonstrate the applicability of geothermal heat pumps to, and the direct use
				of geothermal energy in, large buildings, commercial districts, residential
				communities, and large municipal, agricultural, or industrial projects.
						(c)DefinitionsIn this section:
						(1)Direct use of
				geothermal energyThe term direct use of geothermal
				energy means systems that use water that is at a temperature between
				approximately 38 degrees Celsius and 149 degrees Celsius directly or through a
				heat exchanger to provide—
							(A)heating to
				buildings; or
							(B)heat required for
				industrial processes, agriculture, aquaculture, and other facilities.
							(2)Geothermal heat
				pumpThe term geothermal heat pump means a system
				that provides heating and cooling by exchanging heat from shallow ground or
				surface water using—
							(A)a closed loop
				system, which transfers heat
				viaby way of buried or immersed
				pipes that contain a mix of water and antifreeze; or
							(B)an open loop
				system, which circulates ground or surface water directly into the building and
				returns the water to the same aquifer or surface water source.
							(3)Large-scale
				applicationThe term large-scale application means
				an application for space or process heating or cooling for large entities
				with a name-plate capacity,
				expected resource, or rating of 10 or more megawatts, such as a
				large building, commercial district, residential community, or a large
				municipal, agricultural, or industrial project.
						(4)SecretaryThe
				term Secretary means Secretary of Energy, acting through the
				Assistant Secretary for Energy Efficiency and Renewable Energy.
						(d)Program
						(1)In
				generalThe Secretary shall establish a program of research,
				development, demonstration, and commercial application for geothermal heat
				pumps and the direct use of geothermal energy.
						(2)AreasThe
				program may include research, development, demonstration, and commercial
				application of—
							(A)geothermal ground
				loop efficiency improvements through more efficient heat transfer
				fluids;
							(B)geothermal ground
				loop efficiency improvements through more efficient thermal grouts for wells
				and trenches;
							(C)geothermal ground
				loop installation cost reduction through—
								(i)improved drilling
				methods; and
								(ii)improvements in
				drilling equipment;
								(iii)improvements in design
				methodology and energy analysis procedures; and
								(iv)improved methods for
				determination of ground thermal properties and ground temperatures;
								(D)installing
				geothermal ground loops near the foundation walls of new construction to take
				advantage of existing structures;
							(E)using gray or
				black wastewater as a method of heat exchange;
							(F)improving
				geothermal heat pump system economics through integration of geothermal systems
				with other building systems, including providing hot and cold water and
				rejecting or circulating industrial process heat through refrigeration heat
				rejection and waste heat recovery;
							(G)advanced
				geothermal systems using variable pumping rates to increase efficiency;
							(H)geothermal heat
				pump efficiency improvements;
							(I)use of hot water
				found in mines and mine shafts and other surface waters as the heat exchange
				medium;
							(J)heating of
				districts, neighborhoods, communities, large commercial or public buildings
				(including office, retail, educational, government, and institutional buildings
				and multifamily residential buildings and campuses), and industrial and
				manufacturing facilities;
							(K)geothermal system
				integration with solar thermal water heating or cool roofs and
				solar-regenerated desiccants to balance loads and use building hot water to
				store geothermal energy;
							(L)use of hot water
				coproduced from oil and gas recovery;
							(M)use of water
				sources at a temperature of less than 150 degrees Celsius for direct
				use;
							(N)system
				integration of direct use with geothermal electricity production; and
							(O)coproduction of
				heat and power, including on-site use.
							(3)Environmental
				impactsIn carrying out the program, the Secretary shall identify
				and mitigate potential environmental impacts in accordance with section
				614(c).
						(e)Grants
						(1)In
				generalThe Secretary shall make grants available to State and
				local governments, institutions of higher education, nonprofit entities,
				utilities, and for-profit companies (including manufacturers of heat-pump and
				direct-use components and systems) to promote the development of geothermal
				heat pumps and the direct use of geothermal energy.
						(2)PriorityIn
				making grants under this subsection, the Secretary shall give priority to
				proposals that apply to large buildings (including office, retail, educational,
				government, institutional, and multifamily residential buildings and campuses
				and industrial and manufacturing facilities), commercial districts, and
				residential communities.
						(3)National
				solicitationNot later than 180 days after the date of enactment
				of this section, the Secretary shall conduct a national solicitation for
				applications for grants under this section.
						(f)Reports
						(1)In
				generalNot later than 2 years after the date of enactment of
				this section and annually thereafter, the Secretary shall submit to the
				Committee on Energy and Natural Resources of the Senate and the Committee on
				Science and Technology of the House of Representatives a report on progress
				made and results obtained under this section to develop geothermal heat pumps
				and direct use of geothermal energy.
						(2)AreasEach
				of the reports required under this subsection shall include—
							(A)an analysis of
				progress made in each of the areas described in subsection (d)(2); and
							(B)(i)a description of any
				relevant recommendations made during a review of the program; and
								(ii)any plans to address the
				recommendations under clause (i).
								(g)Authorization
				of appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this section such
				sums as are necessary for each of fiscal years 2012 through
				2016.
					.
		4.Facilitation of
			 coproduction of geothermal energy on oil and gas leasesSection 4(b) of the Geothermal Steam Act of
			 1970 (30 U.S.C. 1003(b)) is amended by adding at the end the following:
			
				(4)Land subject to
				oil and gas leaseLand under an oil and gas lease issued pursuant
				to the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Mineral Leasing Act
				for Acquired Lands (30 U.S.C. 351 et seq.) that is subject to an approved
				application for permit to drill and from which oil and gas production is
				occurring may be available for leasing under subsection (c) by the holder of
				the oil and gas lease—
					(A)on a
				determination that—
						(i)geothermal energy
				will be produced from a well producing or capable of producing oil and gas;
				and
						(ii)the public
				interest will be served by the issuance of such a lease; and
						(B)in order to
				provide for the coproduction of geothermal energy with oil and
				gas.
					.
		
	
		February 7, 2012
		Reported with amendments
	
